Citation Nr: 1130555	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-32 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for intervertebral disc disease, status post multiple laminectomies.

2. Entitlement to service connection for status post total left knee arthroplasty.

3. Entitlement to compensation under 38 U.S.C. § 1151 for a heart disorder, to include a history of cardiac arrhythmias.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to March 1970 with additional service in the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge at a June 2008 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was brought before the Board in January 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining pertinent VA treatment records.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

The issues of service connection for status post total left knee arthroplasty and compensation pursuant to 38 U.S.C. § 1151 for a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A September 2002 rating decision denied the Veteran's claim of entitlement to service connection for back disorder.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement within one year of the rating decision.

2. Evidence received since the September 2002 rating decision is cumulative of the evidence of record at the time of the September 2002 denial and does not relate to an unestablished fact necessary to substantiate the claim of service connection for a back disorder, including intervertebral disc disease, nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The September 2002 rating decision which denied the Veteran's claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the September 2002 rating decision in connection with Veteran's claim of entitlement to service connection for a back disorder is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence - evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that VA provided the Veteran with all necessary and proper VCAA notice.  In this regard, a June 2005 VCAA letter notified the Veteran of the evidence and information necessary to establish entitlement to his underlying claim to service connection for a back disorder.  This letter also provided appropriate notice regarding what constitutes new and material evidence and specifically informed him what evidence and information was necessary to reopen his claim.  This letter also advised the Veteran of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Finally, a November 2010 notice letter included notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess, supra.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all available VA and private treatment records identified by the Veteran.  The Board acknowledges the Veteran has asserted treatment at VA facilities for the period January 1973 to December 1975, records of which are not available.  In this regard, after numerous attempts to obtain these records, the RO was informed that the VA Medical Center has no information or records pertaining to the Veteran for this time period.  See October 2010 response.  The RO determined that all efforts to obtain these records had been exhausted, and further attempts would be futile.  See November 2010 Formal Finding of Unavailability.  The Veteran was then notified in November 2010 that VA was unable to obtain these records, and was requested to submit any records he may have in his possession.  However, the Veteran responded in January 2011 that he has no additional evidence to submit.  As such, the Board finds that the RO followed all proper procedures in attempting to obtain these records, and the absence of these records should not preclude a decision in the instant case.  See generally 38 C.F.R. § 3.159(c)(2) (2010).  Furthermore, the Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim.

The Board observes a VA medical opinion was obtained in February 2007 to address potential in-service aggravation of a preexisting lumbar spine disability.  In reviewing the February 2007 VA opinion, the Board finds it to be adequate for the purposes of the instant claim, as it involves both a medical opinion and supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, the Board notes that, even if the February 2007 VA opinion were found to be inadequate, a remand would not be necessary in the instant case.  In this regard, as will be discussed further below, the Board has determined that new and material evidence has not been submitted to reopen the Veteran's claim of service connection for a lumbar spine disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (adequacy of new medical examinations performed by VA became moot after the Board determined on appeal that claim should not be reopened for lack of new and material evidence as readjudication of merits of Veteran's claim was barred by statute).  As such, in accordance with Woehlaert, even if the February 2007 VA medical opinion were found to be inadequate, the Board may proceed with the instant appeal.  

As a final note, the Board again observes the instant claim was previously remanded in January 2009 to obtain outstanding VA treatment records.  As discussed above, all available outstanding VA treatment records have been obtained and associated with the claims file, and VA has determined that those not of record either do not exist or any further attempt to obtain them is futile.  As such, there has been substantial compliance with the Board's January 2009 remand, and adjudication of the instant issue may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of 'new and material' evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in May 2005, and the regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2010).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a September 2002 rating decision, the Veteran's claim of service connection for a back disorder was denied on the basis that the Veteran suffered a preexisting back disorder prior to entering service, and such disorder was not aggravated or permanently worsened by his active service.  The Veteran was notified of his appellate rights, but did not complete an appeal of the decision; therefore, the RO's September 2002 decision is final.  38 U.S.C.A. § 7105.

New evidence received since the September 2002 RO rating decision includes statements from the Veteran, including testimony at a June 2008 Board hearing and resulting transcript, a significant amount of VA and private treatment records and a February 2007 VA medical opinion.  The evidence submitted by the Veteran indicates he continues to suffer from a lumbar spine disorder, and currently receives treatment for the disorder, but does not provide a an etiological link between the current disorder and the Veteran's active service, or a competent medical opinion indicating his preexisting lumbar spine disorder was aggravated by his active service.

After careful review, the Board concludes that the newly received evidence is cumulative of the record prior to the September 2002 rating decision, and does not raise a reasonable possibility of substantiating the Veteran's claim.  In this regard, the Board notes the newly received evidence continues to show the Veteran suffers from a chronic lumbar spine disorder.  However, the newly submitted evidence does not contain any competent opinion suggesting an etiological relationship between the Veteran's current lumbar spine disorder and his active service, nor does it contain a competent medical opinion suggesting the Veteran's preexisting lumbar spine disorder was aggravated by service.  Therefore, the newly received evidence does not raise a reasonable possibility of substantiating the Veteran's claim.  

The Board acknowledges that the Veteran himself has claimed that he suffers from a lumbar spine disorder that is etiologically related to his active service or, in the alternative, was aggravated by such service.  However, the Board initially notes these contentions were of record at the time of the September 2002 RO denial and, as such, his current statements and assertions are duplicative of the record at the time of the September 2002 rating decision.  Furthermore, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., back pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As such, the evidence submitted by the Veteran since the September 2002 RO denial does not constitute new and material evidence, and the appeal must be denied.  38 C.F.R. § 3.156.


ORDER

New and material evidence sufficient to reopen a claim of service connection for intervertebral disc disease, status post multiple laminectomies, has not been submitted; the appeal is denied.


REMAND

The Veteran claims service connection for a left knee disorder, status post total left knee arthroplasty, as directly related to active service, and a heart disorder under the provisions of 38 U.S.C. § 1151.  For the reasons discussed below, the Board finds that additional development is necessary prior to a decision with respect to these issues.

Status Post Total Left Knee Arthroplasty

The Veteran asserts that, while on a period of active duty for training (ACDUTRA) in approximately July 1973 at Camp Drum (now Fort Drum), his foot caught on a rubber base while playing softball.  See June 2008 Board hearing transcript at 11.  He testified that at the time he couldn't walk on his legs and, the next morning, he leg was swollen and he went to sick call.  Id.  He further stated that he was told by the military doctors that he had torn the cartilage and ligaments in his knee.  Id.

Upon reviewing the evidence of record, the Board notes that there is no record of the Veteran having served a period of ACDUTRA.  However, the Board notes that, other than obtaining the Veteran's service personnel records, the Agency of Original Jurisdiction has not attempted to obtain the Veteran's records from his period in the Reserves.  As such, on remand, the AOJ should obtain these records.  

Heart Disorder

The Veteran claims compensation is warranted for a heart disorder due to treatment received at a VA facility.  Specifically, he contends that he received an epidural block in approximately 1982 at the Ann Arbor, Michigan, VA Medical Center.  He asserts that, as the anesthesiologist trainee was trying to inject through scar tissue, he started feeling sick, experienced severe chest pain (due to his heart having stopped), and suffered from wildly fluctuating blood pressure.  He contends that, due to this VA treatment, he now suffers from scar tissue on the bottom of his heart.

A review of the record indicates the Veteran underwent an epidural block in May 1981, and treatment records dated in 1983 indicated a two-year history of chest pain.  Finally, the record indicates the Veteran was diagnosed with coronary artery disease at least as early as 1988.  The Veteran essentially contends that he suffers from an additional disability due to VA's negligence in the 1982 treatment at the Ann Arbor VAMC.  In reviewing the evidence of record, the Board has determined that VA medical opinions from an appropriate specialist is required in order to determine the nature and causation of the Veteran's disabilities.  Specifically, the Board requires the opinions of a specialist in cardiology.

Accordingly, the case is REMANDED for the following action:

1. Contact the U.S. Army Human Resources Command, or other appropriate source, and request the following:

a. A verification of all periods of active duty and active duty for training (ACDUTRA) service with the Army Reserves.

b. All service personnel and service treatment records with respect to the Veteran's service with the Army Reserves.

All efforts to obtain such records must be documented and associated with the claims file.  VA must attempt to obtain records from a Federal department agency until it is reasonably certain that the records do not exist or that any further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b) ; 38 C.F.R. § 3.159(e)(1) (2010).

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any left knee disability.  The claims file, including this REMAND, must be made available for the examiner for review, and the examination report must reflect that such review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should provide an opinion as to whether it is more likely than not (greater than a 50 percent probability), less likely as not (less than a 50 percent probability), or as likely as not (50 percent probability) that any current left knee disorder, or residuals thereof, is etiologically related to the Veteran's active military service, to include any periods of active duty or ACDUTRA service with the Army Reserves as verified above.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3. Refer the case to a VA cardiologist for a VA medical opinion.  The reviewing physician must be provided with the entire claims folder, including a copy of this REMAND.  The opinion should indicate that such a review was completed.  After reviewing the record, the reviewing VA physician is requested to provide an opinion as to the following questions: 

a. Does the Veteran have an additional disability following VA's administration of an epidural block in May 1981 at the Ann Arbor VAMC? And if so, did VA's administration of an epidural block proximately cause or increase the severity of the residuals of this condition? 

b. If, and only if, it is found that the Veteran has an additional disability following VA's administration of an epidural block, also offer an opinion as to whether it is more likely than not (greater than a 50 percent probability), less likely than not (less than a 50 percent probability), or as likely as not (50 percent probability) that the proximate cause of the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in furnishing medical treatment? 

c. If, and only if, it is found that the Veteran has an additional disability following VA's administration of an epidural block, also offer an opinion as to whether it is more likely than not (greater than a 50 percent probability), less likely than not (less than a 50 percent probability), or as likely as not (50 percent probability) that the proximate cause of the additional disability was due to an event not reasonably foreseeable.  

A detailed rationale, including pertinent findings from the record, should be provided for all opinions.  

4. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


